DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayothi et al (2013/0052585).
Ayothi et al disclose a resist comprising a resin, a PAG (sulfonium; instant claim 6), a solvent, and a compound falling within the scope of the instant claims:

    PNG
    media_image1.png
    139
    301
    media_image1.png
    Greyscale

Wherein the instant R4 and R5 are H, R3 is methyl, X is O, R1 is H, and R2 is –C(=O)O-, and Z is sulfonium, n is 2 (instant claims 1, 2, 4-6, 8-13, and 15). 
The material is employed in a method meeting the limitations of the instant claim 7:

    PNG
    media_image2.png
    120
    284
    media_image2.png
    Greyscale

Claim(s) 1, 2, 4-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al (2014/024526).
Allen et al disclose a resist comprising a resin, PAG, a PDB quencher, and a solvent, wherein the quencher falls within the scope of the instant claims:

    PNG
    media_image3.png
    118
    227
    media_image3.png
    Greyscale

Wherein the instant R4 and R5 are H, R3 is methyl, X is O, R1 is H, and R2 is –C(=O)O-, and Z is sulfonium, n is 2 (instant claims 1, 2, 4-6, 8-13, and 15). 
The material is employed in a method meeting the limitations of the instant claim 7:

    PNG
    media_image4.png
    244
    275
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al (10,120,278).
Fukushima et al disclose a photoresist composition comprising a polymer having an acid-labile group (B) (examples include t-butyl methacylate, 1-methyladamantyl methacrylate), an acid generator (A), a nitrogen-containing basic compound (F), a solvent, and a carboxylic acid anion onium salt (C) having a structure falling within the scope of the instant claims:



    PNG
    media_image5.png
    113
    345
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    70
    344
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    432
    323
    media_image7.png
    Greyscale

In the formula, when R339 is a methyl group (or a branched alkyl as in claim 10), and R338 is a methyl group substituted by –OH, the compound meets the limitations for the instant claims. An example demonstrates a similar compound, wherein the –OH is on R339, but he broader teachings including the –OH group on R338 (when the instant n is 1; instant claims 1, 2, 5, 8, 9, 11, 12, and 15). 

    PNG
    media_image8.png
    65
    292
    media_image8.png
    Greyscale

The acid generator (A ) includes a sulfonium cation (see examples, column 8; instant claim 6).
The resist is employed in a method of forming a pattern including coating, drying, exposing, and developing the resist (see examples, column 99-100; instant claim 7):

    PNG
    media_image9.png
    140
    322
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    268
    334
    media_image10.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention o prepare the material of Fukushima et al, choosing as the carboxylic acid compound (C ), that taught by the reference wherein R339 is methyl, and R338 is a –OH substituted methyl. The resultant material would also meet the limitations of the instant claims.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the compound of instant invention wherein the instant R2 and R3 are joined to form a ring, or wherein the cation is an alkali metal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record teaches compounds of structure similar to that instantly claimed are taught, but require either R2 and R3 or R4 or R5 to be F.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722                                                                                                                                                                                            does n